Exhibit 10

 

Execution Version

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 20, 2014, is entered into by and among CONTINENTAL MATERIALS CORPORATION,
a Delaware corporation (the “Company”), the financial institutions that are or
may from time to time become parties to the Credit Agreement referenced below
(together with their respective successors and assigns, the “Lenders” and each,
a “Lender”), and THE PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered
bank as Administrative Agent for each Lender (the “Administrative Agent”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement referenced below.

 

WHEREAS, the Lender previously made available to the Company a credit facility
pursuant to the terms and conditions of that certain Amended and Restated Credit
Agreement, dated as of November 18, 2011, by and among the Company, the Lender
and the Administrative Agent, as amended by that certain First Amendment to
Credit Agreement, dated as of March 21, 2013, by and among the Company, the
Lender and the Administrative Agent (as further amended, restated or
supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, as of the date hereof, the Revolving Commitment is $15,000,000 and the
outstanding principal balance of the Term Loan is $3,283,000; and

 

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement to,
among other things, (i) increase the Revolving Commitment to $18,000,000 from
$15,000,000, (ii) terminate the Term Loan Commitment upon the repayment in full
of the outstanding principal balance (and accrued interest thereon) of the Term
Loan in connection with the closing of this Amendment, (iii) modify the
Borrowing Base calculation to provide for borrowing availability in respect of
new Capital Expenditures (80% of hard costs), (iv) decrease pricing on the
Revolving Loans, and (v) extend the maturity date to May 1, 2016, in each case,
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, to induce the Lender and
Administrative Agent to enter into this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by the parties hereto as follows:

 

Incorporation of Recitals.  The foregoing recitals are hereby incorporated into
and made a part of this Amendment.

 

Amendment of the Credit Agreement.  It is hereby agreed and understood that,
subject to the complete fulfillment and performance of the conditions precedent
set forth in Section 7 of this Amendment, the Credit Agreement is hereby amended
and modified as follows:

 

Section 1.1.  Section 1.1 of the Credit Agreement is hereby amended as follows:

 

The definition of “Applicable Margin” is hereby deleted in its entirety and
replaced with the following:

 

“Applicable Margin means, for any day, the rate per annum set forth below, it
being understood that the Applicable Margin for (a) LIBOR Loans shall be the
percentage set forth under the column “LIBOR Margin”, (b) Base Rate Loans shall
be the percentage set forth under the column “Base Rate Margin”, (c) the Non-Use
Fee Rate shall be the percentage set forth under the column “Non-Use Fee Rate”
and (d) the L/C Fee shall be the percentage set forth under the column “L/C Fee
Rate”:

 

Prior to and including June 30, 2014, the Applicable Margin shall be as follows:

 

Revolving Loan

 

 

 

 

 

LIBOR
Margin

 

Base Rate Margin

 

Non-Use
Fee Rate

 

L/C Fee
Rate

 

3.25

%

1.00

%

0.375

%

2.75

%

 

Commencing July 1, 2014, the Applicable Margin shall be as follows:

 

--------------------------------------------------------------------------------


 

Revolving Loan

 

 

 

 

 

LIBOR
Margin

 

Base Rate Margin

 

Non-Use
Fee Rate

 

L/C Fee
Rate

 

3.00

%

0.75

%

0.375

%

2.75

%

 

Notwithstanding the foregoing, in the event the Fixed Charge Coverage Ratio is
equal to or exceeds 1.50 to 1.0 with respect to any Computation Period ending on
or after December 31, 2014, the Applicable Margin shall be as follows commencing
as of the first day following such Computation Period:

 

Revolving Loan

 

 

 

 

 

LIBOR
Margin

 

Base Rate Margin

 

Non-Use
Fee Rate

 

L/C Fee
Rate

 

2.75

%

0.50

%

0.375

%

2.75

%”

 

The definition of “Borrowing Base” is hereby deleted in its entirety and
replaced with the following:

 

“Borrowing Base means an amount equal to the total of (a) 80% of the unpaid
amount (net of such reserves and allowances as the Administrative Agent deems
necessary in its reasonable discretion) of all Eligible Accounts, plus (b) the
lesser of (i) 50% of the value of all Eligible Inventory valued at the lower of
cost (determined on a first in-first out or average basis, as the case may be,
consistent with past practice) or market value (net of such reserves and
allowances as the Administrative Agent deems necessary in its reasonable
discretion, including, without limitation, reserves in respect of slow-moving
Inventory noted in any field audit report), and (ii) $8,500,000, plus (c) the
lesser of (i) 80% of the invoiced hard costs of new Capital Expenditures (net of
such reserves and allowances as the Administrative Agent deems necessary in its
reasonable discretion) not to exceed $4,000,000 in the aggregate, and
(ii) $2,000,000 with respect to each of Fiscal Year 2014 and Fiscal Year 2015. 
Notwithstanding anything to the contrary contained herein, the availability
provided by (x) the Dating Program Accounts shall not exceed $5,000,000 in the
aggregate, (y) the foreign Accounts covered by foreign account receivable
insurance shall not exceed $250,000 in the aggregate, and (z) each eligible
Capital Expenditure shall curtail on a 60-month straight line basis.”

 

Clause (vi) in the definition of “Permitted Lien” is hereby amended and restated
in its entirety as follows:

 

“(vi) subject to the limitation set forth in Section 11.1(iv), Liens arising in
connection with capitalized leases (and attaching only to the property being
leased) and Liens that constitute purchase money security interests on any
property securing Indebtedness incurred for the purpose of financing all or any
part of the cost of acquiring such property, provided that any such Lien
attaches to such property within twenty (20) days of the acquisition thereof and
attaches solely to the property so acquired;”

 

The definition of “Obligations” is hereby amended and restated in its entirety
as follows:

 

“Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or its Affiliate or
Administrative Agent, and all Bank Product Obligations (subject to the
limitations set forth in the definition thereof), all in each case howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  Notwithstanding
the foregoing or anything to the contrary contained in any of the other Loan
Documents, “Obligations” shall not create any guaranty by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of a Loan Party.”

 

The definition of “Revolving Commitment” is hereby deleted in its entirety and
replaced with the following:

 

“Revolving Commitment means $18,000,000, as reduced from time to time pursuant
to Section 6.1.”

 

The definition of “Termination Date” is hereby deleted in its entirety and
replaced with the following:

 

--------------------------------------------------------------------------------


 

“Termination Date means the earlier to occur of (a) May 1, 2016 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or
Section 13.”

 

The definition of each of “Term Loan Commitment”, “Term Loan Maturity Date” and
“Term Loan” is hereby deleted in its entirety and replaced with the following:

 

“[Intentionally Deleted].”

 

The following definitions are hereby added in their proper alphabetical order:

 

“Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.”

 

“Excluded Swap Obligation means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.”

 

“Swap Obligation means any Hedging Obligation that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.”

 

Section 11.13.1 of the Credit Agreement is hereby amended and restated in its
entirety and replaced with the following:

 

“11.13.1 Minimum Fixed Charge Coverage Ratio.  Not permit the Fixed Charge
Coverage Ratio for any Computation Period referenced below to be less than the
applicable amount set forth below:

 

Computation
Period Ending

 

Fixed Charge
Coverage Ratio

June 28, 2014

 

1.05 to 1.0

 

 

 

September 27, 2014 and each Fiscal Quarter end thereafter

 

1.15 to 1.0”

 

Section 11.13.4 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“11.13.4 Capital Expenditures.  Not permit the aggregate amount of all Capital
Expenditures made by the Loan Parties in any Fiscal Year to exceed $4,000,000
(excluding the aggregate amount of any Capital Expenditures financed with the
proceeds of a Revolving Loan advance).”

 

Section 11.13.5 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“[Intentionally Deleted].”

 

Section 11.13.6 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“11.13.6 Minimum EBITDA.  Not permit EBITDA for any period referenced below to
be less than the applicable amount set forth below:

 

--------------------------------------------------------------------------------


 

Computation Period Ending

 

EBITDA

 

December 28, 2013

 

$

2,500,000

 

 

 

 

 

 

March 29, 2014

 

$

1,500,000

”

 

Section 15 of the Credit Agreement is hereby amended by adding the following new
Section 15.22 to the end thereof as follows:

 

“15.22 Commodity Exchange Act.  Notwithstanding anything to the contrary in this
Agreement or any other Collateral Document, no Loan Party shall be deemed to be
a guarantor of another Loan Party’s Swap Obligations owing to Lender if such
Loan Party is not an “eligible contract participant” as defined in §1(a)(18) of
the Commodity Exchange Act and the applicable rules issued by the Commodity
Futures Trading Commission and/or the Securities and Exchange Commission
(collectively, and as now or hereafter in effect, “the ECP Rules”) to the extent
that the providing of such guaranty by such Loan Party would violate the ECP
Rules or any other applicable law or regulation.”

 

For the sake of clarity, in the calculation of the Fixed Charge Coverage Ratio
pursuant to the Credit Agreement, Capital Expenditures financed with the
proceeds of a Revolving Loan advance shall be considered financed Capital
Expenditures.

 

Annex A to the Credit Agreement is hereby amended, restated and replaced in its
entirety by Annex A to this Amendment.

 

Termination of Term Loan Commitment.  Concurrently with the effectiveness of
this Amendment as provided in Section 7 hereof, the Company will repay in full
the Term Loan (including all principal and accrued interest thereon) with a
Revolving Loan advance.  Upon the repayment in full of the Term Loan, the Term
Loan Commitment shall be terminated, the Term Loan Note shall be canceled, and
the terms and provisions in the Loan Documents solely related to the Term Loan
shall no longer be effective (including, without limitation, Sections 2.1.2,
6.2.2(a) and 6.4.2).

 

Williams Ecologix.  Notwithstanding anything to the contrary contained in any
Loan Agreement or otherwise, no Investments of any type shall be made by the
Company in or to Williams Ecologix.

 

Financing of Capital Expenditures.  Prior to making a Revolving Loan advance in
respect of any Capital Expenditure as provided in the definition of “Borrowing
Base,” the Company shall deliver a final and complete invoice for such Capital
Expenditure to the Administrative Agent.

 

Amendment of the Loan Documents.  It is hereby agreed and understood by the
Administrative Agent, each Lender and the Company that, subject to the complete
fulfillment and performance of the conditions precedent set forth in Section 7
of this Amendment and effective as of the effective date of this Amendment, each
reference to the Credit Agreement, the Revolving Loan, the Amended and Restated
Revolving Loan Note and/or any other defined terms or any Loan Documents in any
Loan Documents shall be deemed to be a reference to any such defined terms or
such agreements as such terms or agreements are amended or modified by this
Amendment.  Any breach of any representation, warranty, covenant or agreement
contained in this Amendment shall be deemed to be an Event of Default for all
purposes of the Credit Agreement.

 

Conditions Precedent.  The effectiveness of this Amendment and the obligations
of the Administrative Agent and each Lender hereunder are subject to the
satisfaction, or waiver by the Administrative Agent, of the following conditions
precedent on or before the date hereof (unless otherwise provided or agreed to
by the Administrative Agent) in addition to the conditions precedent specified
in Section 12.2 of the Credit Agreement:

 

The Company shall have paid and/or reimbursed all reasonable fees, costs and
expenses relating to this Amendment and owed to the Lender pursuant to the
Credit Agreement in connection with this Amendment.

 

The Company shall have delivered, or caused to be delivered, original fully
completed, dated and executed originals of (i) this Amendment, (ii) the Second
Amended and Restated Revolving Loan Note in the original principal amount of
$18,000,000, and (iii) such other certificates, instruments, agreements or
documents as the Administrative Agent may reasonably request (each of the
foregoing certificates, instruments, agreements and documents described in this
Section 7(B) (other than this Amendment) which constitute Loan Documents are
hereinafter referred to collectively as the “Other Documents”).

 

--------------------------------------------------------------------------------


 

The Company shall have delivered certified copies of all documents evidencing
any necessary corporate action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of this
Amendment and the Loan Documents referenced herein.

 

Legal counsel for each Loan Party shall have delivered a legal opinion letter to
the Administrative Agent in form and substance satisfactory to the
Administrative Agent.

 

The following statements shall be true and correct and the Company, by executing
and delivering this Amendment to the Lender and the Administrative Agent, hereby
certifies that the following statements are true and correct as of the date
hereof:

 

Other than as expressly contemplated by this Amendment, since the date of the
most recent financial statements furnished by the Company to the Administrative
Agent (which financial statements were true and correct in all material respects
and otherwise conformed to the requirements set forth in the Credit Agreement
for such financial statements), there shall have been no change which has had or
will have a material adverse effect on the business, operations, properties or
financial condition of the Loan Parties taken as a whole;

 

The representations and warranties of the Company set forth in the Credit
Agreement and the other Loan Documents (as amended by this Amendment) are true
and correct in all respects on and as of the date of this Amendment with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, and no
Unmatured Event of Default or Event of Default has occurred and is continuing;
and

 

No consents, licenses or approvals are required in connection with the
execution, delivery and performance by the Company of this Amendment or the
Other Documents or the validity or enforceability against the Company of this
Amendment or the Other Documents which have not been obtained and delivered to
the Lender.

 

Miscellaneous.

 

Except as expressly amended and modified by this Amendment, the Credit Agreement
and the other Loan Documents are and shall continue to be in full force and
effect in accordance with the terms thereof.

 

This Amendment may be executed by the parties hereto in counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.

 

This Amendment shall be construed in accordance with and governed by the
internal laws, and not the laws of conflict, of the State of Illinois.

 

The headings contained in this Amendment are for ease of reference only and
shall not be considered in construing this Amendment.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Amended and Restated Credit Agreement to be duly executed as of the day and year
first above written.

 

 

COMPANY:

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Chief Financial Officer

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

By:

/s/ Richard Pierce

 

 

Richard Pierce

 

 

Managing Director

 

--------------------------------------------------------------------------------